Citation Nr: 0528312	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  97-19 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a compensable disability rating for 
postoperative residuals of a hemorrhoidectomy.

2. Entitlement to a compensable disability rating for anal 
stricture.

3. Entitlement to a 10 percent rating under the provisions of 
38 C.F.R. § 3.324 for multiple noncompensable service- 
connected disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran had active duty from November 1950 to September 
1952.  He was awarded the Combat Infantryman Badge during the 
Korean Conflict.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

These claims were previously before the Board in August 1998, 
when they were remanded for further evidentiary development, 
to include obtaining VA treatment records, private treatment 
records, and providing the veteran with a contemporaneous VA 
examination relevant to his service-connected disabilities.

These claims were again remanded in July 2003 for further 
development.  That development having been completed, these 
claims now return before the Board.


FINDINGS OF FACT

1.	The veteran's postoperative residuals of a 
hemorrhoidectomy include no more than mild hemorrhoids, 
that are not large or thrombosed.

2.	The veteran's anal stricture currently has no 
manifestations; the veteran has a normal sphincter tone.

3.	There is no convincing evidence to show that veteran has 
obvious limitation in performing his regular employment 
related to his service-connected hemorrhoids and anal 
stricture disabilities.




CONCLUSION OF LAW

1.	The criteria for a compensable rating for hemorrhoids 
have not been met. 38 U.S.C.A. §§ 1155, 5107(a) (West 
2002); 38 C.F.R. § 4.114(a), Diagnostic Code 7336 
(2005).

2.	The criteria for a compensable rating for anal stricture 
have not been met. 38 U.S.C.A. §§ 1155, 5107(a) (West 
2002); 38 C.F.R. § 4.114(a), Diagnostic Code 7333 
(2005).

3.	The assignment of a single 10 percent rating for the 
veteran's separate noncompensable service-connected 
disabilities of hemorrhoids and anal stricture, based on 
clear interference with normal employability, is not 
warranted.  38 C.F.R. § 3.324 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA, 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  This law eliminated the concept of a  
well-grounded claim (inapplicable here), redefined the  
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

By letter dated December 2003, the RO advised the appellant 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA). The appellant was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claims, but that he must provide enough 
information so that VA could request any relevant records.  
The appellant was advised of the evidence received and was 
requested to provide authorization for the release of any 
private medical records.  The appellant was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  Thus, he may be considered 
advised to submit all pertinent evidence in his possession.  

The March 2003 supplemental statement of the case (SSOC) and 
the December 2003 VCAA letter notified the appellant of the 
relevant laws and regulations pertinent to his claims, and 
essentially advised him of the evidence necessary to 
substantiate his claims.  The SSOC and VCAA letter notified 
the appellant of his and VA's respective obligations to 
obtain different types of evidence.  They also advised the 
appellant of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for the actions.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the veteran of the elements pertinent to 
his or her claim.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one communication--
the essential purposes of the VCAA have been satisfied.  In 
the present case, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the veteran 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004) and Mayfield  v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the Board notes that, 
in the current appeal, the veteran has not claimed that VA 
has failed to comply with the notice requirements of the 
VCAA.  

The Board also notes that, in Pelegrini II, the United States 
Court of Appeals (Court) held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was legally impossible in the circumstances of this case, 
where the claims were first adjudicated in April 1996.  
However, the claimant still has the right to VCAA content 
complying notice and proper subsequent VA process, and that 
has been done in this case, as discussed above.  
Consequently, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in December 2003 in the current appeal was not given 
prior to the first adjudication of the issues on appeal, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and an 
additional SSOC was provided to the veteran in July 2005.  

The veteran was provided with VA examinations in August 1996 
and in July 2002.  The veteran has not indicated that he has 
any additional evidence to submit.  VA outpatient treatment 
records have been obtained, and the veteran has not 
identified any additional relevant records that have not been 
obtained.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA with 
regard to the veteran's increased rating claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Pelegrini v. Principi, 18 Vet.  App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Factual Background

Historically, the Board notes that service connection for 
hemorrhoids was granted by a September 1959 rating decision.  
This decision was based primarily on the veteran's report of 
separation examination, which showed a small external 
hemorrhoid.  An October 1962 rating decision, based on a VA 
examination report, recharacterized the veteran's disability 
as hemorrhoids and anal stricture, decreased the veteran's 
evaluation for his hemorrhoids to a noncompensable 
evaluation, and granted the veteran a 30 percent evaluation 
for anal stricture.  An April 1968 rating decision decreased 
the veteran's evaluation for his anal stricture to a 
noncompensable evaluation, based again on a VA examination.

In June 1996, the veteran again filed a claim for an 
increased rating for these disabilities.  The relevant 
evidence of record includes the report of VA examinations and 
VA outpatient treatment records.

Many of the treatment records received during the course of 
this appeal deal with disabilities not at issue in the 
current case.

The veteran received a VA examination in August 1996 for his 
service connected disabilities.  At that time, the veteran 
complained of minimal symptoms, with itching and pain, and 
very rare tingeing of his toilet paper with fresh red blood.  
Upon examination, the veteran had an adequate sphincter tone.  
His rectum could be normally dilated.  No internal 
hemorrhoids were felt to palpation, and there were external 
hemorrhoids at 4 and 6 o clock.  There was no recent bleeding 
and no soiling.  There was no incontinence, diarrhea, 
tenesmus, dehydration, or malnutrition.  The veteran was 
diagnosed with mixed hemorrhoids, status post 
hemorrhoidectomy and normal sphincter tone.

VA outpatient treatment report dated July 2001 noted a normal 
genitourinary examination, with a normal rectal examination, 
with no masses, tenderness, or nodules.

VA outpatient treatment report dated July 2002 noted normal 
sphincter tone, with no hemorrhoids palpated.  There were no 
masses or nodules, and his stool was negative for blood; the 
veteran's rectal examination was noted to be normal.

The veteran received a VA examination for his service 
connected disabilities in July 2002.  At that time, the 
veteran was noted to report occasional painful defecations, 
some constipation, and an anal burning sensation.  There was 
an adequate degree of sphincter control noted.  The veteran 
denied fecal leakage, and had no involuntary bowel movements.  
The veteran reported a sporadic toilet paper staining with a 
small quantity of bright red blood two to three times a year.  
The veteran reported no treatment at present.

On examination, there was no evidence of fecal leakage, and 
adequate and normal sphincter tone.  There were no signs of 
anemia, and no evidence of fissures.  There was no evidence 
of external hemorrhoids on rectal examination; there were no 
internal hemorrhoids palpated, and there was only one small 
skin tag at 11 o'clock.  There was no evidence of bleeding.  
The diagnoses were internal and external hemorrhoids, status 
hemorrhoidectomy.  The examiner noted that, although the 
veteran had some complaints related to his service connected 
conditions, there was no evidence of those on review of the 
veteran's electronic medical records; the examiner therefore 
opined that the veteran's service connected conditions did 
not affect his ability to work.
The Law and Analysis

Entitlement to an increased rating for hemorrhoids and anal 
stricture

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings, 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
the findings are sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2005).  Therefore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The Board notes that the veteran is currently in receipt of a 
noncompensable rating under Diagnostic Code 7336 for 
hemorrhoids.  A noncompensable rating contemplates external 
or internal hemorrhoids that are mild or moderate.  A 10 
percent rating contemplates external or internal hemorrhoids 
that are large or thrombotic, irreducible, with excessive 
redundant tissue, and evidencing frequent recurrences.  A 
higher 20 percent rating is warranted when there is 
persistent bleeding and with secondary anemia or when there 
are hemorrhoids with fissures. 38 C.F.R. § 4.114 (a), 
Diagnostic Code 7336 (2005).

The veteran is also in receipt of a noncompensable rating 
under Diagnostic Code 7333, for stricture of the anus.  Under 
this criteria, stricture of the rectum and anus provides for 
a 30 percent rating when there is moderate reduction of lumen 
or moderate constant leakage.  A 50 percent rating is 
assigned when there is great reduction of lumen or extensive 
leakage.  If the stricture requires colostomy, a 100 percent 
rating is warranted.  38 C.F.R. Part 4, Diagnostic Code 7333 
(2005).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2005). 

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 
noncompensable for his service connected hemorrhoids.
In this regard, the Board notes that a compensable rating 
requires a finding of large or thrombotic irreducible 
hemorrhoids with excessive redundant tissue, and evidencing 
frequent recurrences.  However, during the veteran's most 
recent VA examination of July 2002, no internal or external 
hemorrhoids were noted at all.  On VA examination of August 
1996, there were two external hemorrhoids noted, but they 
were not noted to be large or thrombotic, such that a 10 
percent rating would be warranted.  The Board therefore finds 
the veteran's current hemorrhoid symptomatology to be 
consistent with a finding of no more than mild hemorrhoids, 
such that a noncompensable rating would be warranted, the 
rating the veteran is currently receiving.

Further, again taking into account all relevant evidence, the 
Board finds that the veteran is currently properly rated as 
noncompensable for his service connected anal stricture.  As 
noted above, a 30 percent rating is warranted under this code 
when there is moderate reduction of lumen or moderate 
constant leakage.  However, all of the evidence of record 
indicates that the veteran has no reduction in lumen, and no 
symptomatology of anal stricture at all.  In this regard, the 
Board notes in particular the findings from an August 1996 VA 
examination, which found the veteran to have a normal 
sphincter tone, and found that his rectum could be normally 
dilated, and the findings from a July 2002 VA examination, 
which noted an adequate degree of sphincter control, and no 
evidence of fecal leakage.  As these findings are not 
consistent with a 30 percent evaluation, the Board finds that 
a zero percent rating would be warranted under 38 C.F.R. § 
4.31.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and the 
increased ratings must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).

Entitlement to a 10 percent rating under the provisions of 38 
C.F.R. § 3.324

Notwithstanding the foregoing discussion regarding 
consideration of a higher rating for the veteran's service-
connected hemorrhoids and anal stricture, it is noted that, 
when a veteran has two or more separate, permanent, service-
connected disabilities of such character as to clearly 
interfere with normal employability, even though none of the 
disabilities is of compensable degree, a single 10 percent 
rating may be assigned (but such rating may not be assigned 
in combination with any other rating).  38 C.F.R. § 3.324 
(2005).

In this case, the veteran is service-connected for two 
separate disabilities: hemorrhoids and anal stricture.  Each 
disability is evaluated at a noncompensable level.  However, 
the Board finds that while each of these disabilities may 
involve some degree of functional impairment, there is no 
convincing evidence in the claims file to show that the 
veteran has obvious limitation in performing his regular 
employment related to these disabilities.  In this regard, 
while the veteran is unemployed, the evidence of record tends 
to show that the veteran's severe nonservice connected 
disabilities, to include cataracts, a second degree burn scar 
of the left arm with skin grafts, left sided rotator cuff 
sclerosis, arthritis, and varicose veins, are the primary 
reason for the veteran's unemployability; and in fact the 
veteran was granted a nonservice connected pension in October 
2001 based on these disabilities.  In addition, the Board 
notes the opinion from a VA examiner in a July 2002 VA 
examination report, who specifically opined that the 
veteran's service connected conditions did not affect his 
ability to work.

In view of the foregoing, the Board finds that the criteria 
for the assignment of a single 10 percent rating under the 
provisions of 38 C.F.R. § 3.324, based on the veteran having 
two noncompensable service-connected disabilities, have not 
been met.  As the preponderance of the credible evidence is 
against the veteran's claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable disability rating for 
postoperative residuals of a hemorrhoidectomy is denied.

Entitlement to a compensable disability rating for anal 
stricture is denied.

Entitlement to a 10 percent rating under the provisions of 38 
C.F.R. § 3.324 for multiple noncompensable service- connected 
disabilities is denied.





	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


